DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,780,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a broader version of the previously allowed claims and do not add any new limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2011/0087360.
Chen discloses a work robot system comprising:
(Re claim 1) “a conveyer device configured to move an object” (26 figure 1). “a work robot configured to perform a predetermined operation to a target part on the object moved by the conveyer device” (12, 14 figure 1). “a work robot controller configured to control the work robot” (104 figure 7). “a 
(Re claim 2) “the work robot controller performs the force control using the value detected by the force detector, while causing one of the component and the tool that are supported by the work robot to follow the target part using a detection result of the sensor” (210 figure 2, para 0044-0045).
(Re claim 3) “a detection unit configured to detect at least a position of the object on the conveyer device” (210 figure 2, para 0044-0045, 0048). “the work robot controller moves one of the component and the tool of the work robot toward the target part, based on a detection result of the detection unit” (210 figure 2, para 0044-0045, 0048).
(Re claim 4) “at least one of the work robot controller and the conveyer device performs abnormality management operation when the detected position of one of the target part and the detection target changes beyond a predetermined reference” (para 0036, para 0057).
(Re claim 5) “an arm configured to perform a predetermined operation to a target part on an object moved by a conveyer device” (12 figure 1). “a work robot controller configured to control the arm” (104 figure 7). “a force detector configured to detect a force generated when the object comes into contact with one of a component and a tool that are supported by the arm” (20 figure 1,7). “the work robot controller receives data from a measurement device having a sensor configured to detect a position of one of the target part moved by the conveyer device and a detection target whose position does not change relative to the target part, the data relating to the position” (28 figure 1,7). “when the predetermined operation is performed by the arm, the work robot controller performs force control based on a value detected by the force detector while controlling the arm using the data relating to the position” (210 figure 2, para 0044-0045, 0048).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0005923, 2011/0208347, 2006/0111810, 2018/0243897 and 2017/0073439.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651